Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1, 4-8, 10, 12-34, 36-47 are pending in the current application.
2.	This application is a CON of 15/355,995 11/18/2016 PAT 10,513,493, which is a DIV of 14/620,853 02/12/2015 PAT 9,527,835 which claims benefit of 61/939,492 02/13/2014 and claims benefit of 62/061,268 10/08/2014.
Response to Restriction/Election
3.	 Applicant’s election of group I and the species, the compound of Example 4, 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, in the reply filed on December 15, 2020 is acknowledged.  The election was made without traverse. According to applicants’ representative claims 1, 4, 6, 8, 10, 13-19, 21, 23, 32, 34 and 36 read on the elected species.  Applicant’s representative also points out that claim 35 was canceled and is no longer pending.  As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  Accordingly, claims 5, 7, 12, 20, 22, 24-31, 33 which do not read on the elected species are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 4, 6, 8, 10, 13-19, 21, 23, 32, 34 and 36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase on page 2 of claim 1,

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, is indefinite.    Ring C can only be substituted on the substituents listed which are said to be substituents R3 and R4.  If this is a reference to the attachment of Ring C to the X-Y-N azetidine/pyrroldine construct, in Formula II the C the ring is is clearly attached to the nitrogen atom by a single bond that is not variable.  If this is the intention, which it is not clear that it is,  the claim is self-conflicting and indefinite.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claims 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 14 and 15 define ring C as a piperazinyl, however piperazine does not fall under any of the definitions of C in claim 1.  Piperazine is not a heteroaryl because it is not aromatic.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1, 8, 10, 13-19, 21, 23, 32, and 36  is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson WO 2012135113  (cited on the IDS).  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  
Johnson discloses compounds of the instant claims as Formula (IV) on page 6, reproduced here:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

W is defined as the alkylene linker, (CH2)1-4, on page 4 which is the same as the CR5R6 methylene bearing the q group, where q is 1 as claimed in claim 8.  The instant W-Y construct is the same as the prior art X-Z ring where X is N and Z is (CH2)q when q is 0 as depicted above i.e. a pyrrolidine.
The phenyl ring depicted above is the same as A.  The R3 group is equivalent to the instant C ring and is defined as aryl and heteroaryl page 8, which may be substituted these substituents are equivalent to the instant R3 and R4 groups:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The R1 group is defined the same as the instant R1 on page 3:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

This same genus is the subject of claim 7.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

There are also those with C as pyridine:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale



There are also example with pyrimidine:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

B)	Ascertaining the differences between the prior art and the claims at issue.

C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties.  
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  The compounds of the claims at hand are analogs of old compounds.  The prior art genus is very small all the species subsumed by this narrow genus are described and could be said to anticipate the instant claims,  See In re Schaumann (CCPA 1978) 572 F2d 312, 197 USPQ 5; In re Petering (CCPA 1962) 301 F2d 676, 133 USPQ 275; Ex parte Broadbent (POBA 1965) 150 USPQ 468; Ex parte Schaefer (POBA 1964) 148 USPQ 160, however this is not neccessary since one of ordinary skill would be motivated to make the compounds of the invention because he would expect the compounds to have similar properties, indeed we see that these compounds are LSD1 inhibitors. In re Grabiak 226 USPQ 870, "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more a prima facie case may be made",  In re Deuel 34 USPQ2d 1210, "a known compound may suggest its analogs or isomers, either geometric isomers (cis v. trans) or position isomers (emphasis added) (e.g. ortho v. para)".  
7.	Claims 4, 6 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson WO 2012135113  as applied to claims  1, 8, 10, 13-19, 21, 23, 32, and 36  above, and further in view of Wislicenus, J. “Adolph Strecker’s Short Textbook of Organic Chemistry” 1881, Spottiswoode: London, pages 38-39 and Munoz  WO 2013057320 A1 (cited on the IDS).  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that 
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  
Johnson teaches the compounds of claim 1 as discussed above.
B)	Ascertaining the differences between the prior art and the claims at issue.
The compounds of the instant claims where X and Y are methylene differ from the Johnson pyrrolidine compounds by a methylene group.  In claim 4 and 6 the ring is an azetidine, which is an alkyl homolog of the pyrrolidine. 
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties.  
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  One of ordinary skill would be motivated to make the compounds of the invention because he would expect the compounds to have similar properties.  Homologs have long been known to exhibit similar properties as evidenced by page 38 of Wislicenus:
 HOMOLOGY AND HOMOLOGOUS SERIES,

48. In opposition to the remarkable differences between organic bodies of like molecular formulae, is the fact that bodies of different molecular composition frequently exhibit great similarity in all their chemical and physical properties. The compounds in which these analogies are most marked are those whose formulae differ by CH2, or a whole multiple thereof, nCH2, and whose molecular weights differ therefore by ± 14n.…This analogy of structure is especially shown in the fact that like reagents produce like changes, and further that the resulting products of 2. Such bodies are termed homologous compounds. They form members of a natural family of bodies which can be arranged according to their increasing contents of carbon. The similarity of physical properties between the members of a homologous series is greater the nearer they stand to one another on such a list that is, the less they differ in chemical composition.

Analogs differing only in a single methylene have been deemed to be prima facie obvious, and require no secondary teaching, see In re Coes, Jr. (CCPA 1949) 173 F2d 1012, 81 USPQ 369. In re Shetty, 195 USPQ 753, In re Wilder, 195 USPQ 426, and Ex parte Greshem, 121 USPQ 422 all feature a compound with a two carbon link rejected over a compound with a one carbon link.  Similarly In re Chupp, 2 USPQ 2nd 1437 and In re Coes, 81,USPQ 369 have a one-carbon link unpatentable over a two-carbon link.  Ex parte Ruddy, 121 USPQ 427 has a three-carbon link unpatentable over a one-carbon link.  Ex parte Nathan, 121 USPQ 347 found the insertion of an ethylene linkage obvious.  The variation was per se obvious in all these cases and did not require a specific teaching.  Johnsons by teaching that Z is (CH2)q and q is 0-2 in Formula IV, already teaches the homologous compounds albeit not the azetidine congeners.  There is a secondary teaching in Munoz, in the LSD1 ligand art which shows that the homologous saturated nitrogen heterocyclic compounds of 4, 5, and 6 members have been used interchangeably.   The equivalent group in Munoz described on page 5 as D.  On page 23 at line 7 the D is described as “a 3- to 7-membered monocyclic saturated heterocyclic ring containing 1 N atom” and on page 31 and 32 D is described as being in preferred embodiments a piperidine or azetidine.  Examples of piperidine, the six-membered congener, pyrrolidine, the five membered ring, and azetidine, the four membered ring, are given including:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale



    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale

 We can see that for all of the compounds there is similar LSD1 inhibition. The compound 26 with the pyrrolidine performs nearly exactly the same as the compound 31 with the azetidine. Based upon the foregoing it would be prima facie obvious to make the 4 membered homolog of the compounds of Johnson since they are known in the art to function the same.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
8.	Claims 1, 4, 6, 8, 10, 13-19, 21, 23, 32, and 36  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No 9,527,835  in view of Wislicenus, J. “Adolph Strecker’s Short Textbook of Organic Chemistry” 1881, Spottiswoode: London, pages 38-39 and Munoz  WO 2013057320 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘835 patent are 

    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale

As discussed above the piperidine of the ‘835 patent is related to the pyrrollidine and azetidine of claim 1 and the azetidine of claim 6 as an alkyl homolog.  This can be seen by comparing the Formula Va in instant claim 6 to the patented formula Vb above.

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale

For the reasons given in the 103 rejection above over Johnson WO 2012135113 A2 further in view of Wislicenus and Munoz  the instantly claimed azetidine and pyrrolidine homologs are obvious over the patented piperidine compounds.  
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on 571-272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/            Primary Examiner, Art Unit 1625